Citation Nr: 1454683	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  14-18 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for loss of vision, to include pterygium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran had active military service from October 1941 to March 1947.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for loss of vision.  

The Board notes that the RO issued a decision in November 2011 denying the claim.  However, this decision is not final because the Veteran's October 2012 statement is considered new and material evidence with respect to the November 2011 RO denial.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

The Veteran's initial claim was described as vision loss.  The medical evidence shows that he currently has pterygium and that he also had it in service.  In order to provide the broadest consideration to the claim, the Board has recharacterized the issue to include pterygium.  

The matter of service connection for hernia has been raised by November 2013 correspondence from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The record has been processed electronically through the Virtual VA and Veterans Benefit Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

An additional medical opinion is needed.  Service treatment records (STRs) show that the Veteran had pterygiums in both eyes.  He then underwent pterygium removal surgery for his right eye.  (June 1944 service treatment records).  Post-operative STRs indicate that the Veteran had complete vision.  (February 1945 physical evaluation).  Current ocular examinations suggest that the Veteran has pterygiums affecting both eyes.  (See October 2011 VA aid and attendance examination; April 2013 VA eye examination).  The available October 2013 VA medical opinion addresses the Veteran's vision loss without considering whether in-service pterygiums are in any way related to the post service pterygiums.  Another medical opinion is needed to address the pterygiums.  

The Veteran referenced a 2002 cataract surgery by Dr. S.  (August 2011 Veteran letter).  Any medical records concerning eye treatment are highly useful in adjudicating this claim.  The Veteran is requested to submit all information or any medical records in his possession concerning medical treatment for his eyes.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with an authorization for the release of private medical records for eye treatment, notably 2002 cataract surgery by Dr. S, and instruct him to complete and return the authorization.  If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

Ensure that any pertinent VA treatment records prior to March 2011 are associated with the record. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.  A Formal Finding of Unavailability must be made with respect to any unavailable records in Federal custody with notice to the Veteran and his representative.

2.  After associating all newly generated medical records with claims folder, contact the October 2013 VA examiner for an additional medical opinion.  The electronic claims folder and a copy of this Remand must be made available for review of the Veteran's pertinent medical history.  

The examiner should state whether any newly generated medical records warrants any change to the October 2013 medical opinion. 

The examiner should then indicate whether it is at least as likely as not (50 percent probability or greater) that 1944 in-service pterygia are related to the currently diagnosed pterygia.  The examiner is directed to review the June 1944 service treatment records and the February 1945 physical evaluation.  A discussion of the nature and course of the pterygium disorder is needed.

The examiner must provide a complete rationale to support the nexus opinion.  He or she is advised that the Veteran is competent to report his symptoms and history pterygium, and such history in the record must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

(If the examiner determines that a clinical examination is necessary, such examination should be scheduled.)  

3.  After conducting the above development and additional action deemed necessary, reajudicate the claim.  If the claim on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

